DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1 3-4, 7-9, 11-12, 15, and 21-41 are pending.  Claims 1, 4, 7-9, 24-26, 28, 30-31, 33-35, 37, and 39-41 have been amended and claims 6 and 14 have been canceled.

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/21 has been entered.

Response to Arguments
Applicant's arguments filed 4/26/21 have been fully considered but they are not persuasive.  The Applicant presents arguments to address the rejections under 35 USC 101 and 35 USC 112(a) which are discussed in detail in the sections below.
Response to arguments under 35 USC 101
The Applicant’s argues that the claimed invention are directed to eligible subject matter because i) under Step 2A-prong 1 they do not recite mental processes because they cannot be reasonably performed without a computing device (see Remarks – 4/26/21, pg. 10-11); ii) under Step 2B – prong 2 the claims integrate the claim into a practical application because they solve a technical see Remarks, pg. 11-12); and iii) under Step 2B the Examiner has not shown a prima facie case and the claims provides an inventive concept of “transforming the dataset into game data” (see Remarks, pg. 12-13).
With respect to the Applicant’s argument under Step 2A-prong 1,  the Applicant asserts that the limitations directed to “receiving one or more game scenarios, generating a translation map based on the dataset and the one or more relevant game scenarios, providing, via one or more communication networks, the game data to one or more user computing devices, receiving, via the one or more communication networks, game information from the one or more user computing devices, and translating the game information received from the one or more users into data used to solve a portion of the scientific problem” are not mental processes and cannot be performed by a human being.  Specifically, the Applicant asserts that “[a] human being may ‘receive’ a large dataset but it is completely impractical to suggest a human could perform the manipulations based on the dataset taught in the claims, such as generating a translation map based on the dataset and the one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data” (see Remarks, pg. 11).  The Examiner respectfully disagrees.  The claims are found to be directed to a mental process because they include observations, evaluations, judgments, and opinions to perform mental processes that human beings have employed since ancient times to solve scientific problems.   Similarly, games such as basketball have been employed and performed by humans to provide excitement and fun while solving scientific problems (e.g., solving simple rotational, force, and physics required to have a ball move through a basket) that have a long precedent in human history even before the computing era.  It follows that even though the claims recite limitations that require a computer, it may still recite a mental process because the method to gamify a scientific problem have been performed by humans without a computer (see October 2019 – Subject Matter Eligibility, pg. 8
Moreover, the Applicant asserts that the receiving “a large dataset” is completely impractical to suggest a human could perform the manipulations based on the dataset taught in the claims, such as generating a translation map based on the dataset and the one or more relevant game scenarios.  The Examiner respectfully disagrees.  The scientific method is generally understood to required the use of human endeavor and/or mental processes in order to design and form hypothesis and tests to translate large sets of data in order to solve the scientific problem.  Additionally, the practicality of receiving a large dataset and translating the data set through a generated map while arduous could still be achieved by a human performing the steps mentally with the aid of pen and paper which has been utilized by humans in the pre-computing era as a physical aid to help perform the mental step.  Stated differently, scientists and games have utilized mental processes with the aid of pen and paper to receive and transform data sets and generate a translation map based on the data sets.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection under Step 2A-prong 1 has been maintained.
With respect to the arguments under Step 2A-prong 2, the Applicant asserts that the additional elements provide a “holistic method for generating a translation map and transforming a dataset into game data, providing the game data to user computing devices and receiving input which can be translated back into a solution for the problem, which was not possible previously” (see Remarks, pg. 12).  Specifically, the Applicant asserts that the claims are narrowly tailored and that scientific problems can be solved in more ways that the particular recited invention which is practical “only when the dataset is large and where the traditional solving method would require a trained visual skillset”.  The Examiner respectfully disagrees.  The claims attempt to encompass the broad general concept of “gamifying” a scientific problem that imposes little to any limits as to the breadth of scientific problems and/or the corresponding games.  Applying the broadest reasonably interpretation to scientific problems and gamification, the claims amount to encompass any problem see MPEP 2106.05(g) and (h)).  For at least these reasons, the Applicant’s argument is not persuasive and the rejection under Step 2A-prong 2 has been maintained because the claims to not integrate the claim into a practical application.  
Furthermore, the argument that the particular solution is only limited to when the dataset is large, is not persuasive because it is not commensurate with the broader scope of the claimed invention which is not limited to large data sets or provides sufficient detail as to the relationship between the scientific problem and a trained visual skillset.  It is noted that while the claims are read in light of the specification, the specification is not read into the claims.  For at least these reasons, the Applicant’s arguments is not persuasive and the rejection under Step 2A-prong 2 has been maintained.     
With respect to Step 2B, the Applicant argues that the claim provides i) an inventive concept of “transforming the dataset into game data” which is unconventional, not well understood, and not routine in this technical field and as a result has not been utilized before to solve long standing technical problems relating to solving scientific problems with non-experts” and ii) the Examiner fails to provide a prima facie case in view of Berkheimer memo.  The Examiner respectfully disagrees.  The Applicant argument is not persuasive because under Step 2B, whether the elements when viewed individually or as a collective whole is “unconventional, not well-understood, and not routine” is not from the perspective of “non-experts” but from one of ordinary skill in the art.  As noted in the affidavit submitted by one of the co-inventors, a doctorate in science or engineering see Affidavit submitted under Rule 1.132 dated 4/26/21).  Stated differently, the one of ordinary skill in the art at the time the invention was made would have had the experience, expertise, and cognitive power in solving the claimed solution to transform the dataset into game data.  For at least this reason, the Applicant’s argument is not persuasive.  
With respect to the arguments directed to the Berkheimer memo, the Applicant argues that the analysis fails to comply with the guidance because it has not provided sufficient evidence to meet the prima facie burden of establishing that the claims are not directed to significantly more (see Remarks pg. 13-14).  Specifically, the Applicant argues that the analysis “inappropriately filtered the claims to recited hardware components” and not provided any required support or evidence.  The Examiner respectfully disagrees.  The Examiner is not required to show that the limitations directed to the abstract idea as being well-known, routine, and conventional.  Specifically, the limitation “generating a translation map based on the dataset and one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data” have been construed as mental processes and are a part of the abstract idea.  Moreover, the Examiner notes that under Step 2B, the additional elements such as “a computing device” and “via the one or more communication networks” are similar to the case of Alice v. CLS, in which the Court found that highly-generalized computer components which merely provide a technological environment in which to perform the abstract idea did not amount to supply an inventive concept.  For at least these reasons, the Applicant’s argument is not persuasive.
Response to arguments under 112(a)
The Applicant submits a declaration pursuant to 37 CFR 1.132 that one of ordinary skill in the art is “a person who has a doctoral degree in science or engineering” (see Remarks, pg. 17).  see LizardTech, 424 F.3d 1336, 1346).   Stated differently, whether one of ordinary skill in the art at the time the invention was made is i) a college graduate or ii) a doctoral candidate does not significantly change the analysis under 112(a) because neither a college graduate or a person with a doctoral degree in science or engineering could achieve the claimed result of gamifying any type of scientific problem.  For at least this reasons, the Applicant’s argument is not persuasive.
Secondly, it is not enough to show that one of ordinary skill in the art would know how to write a program, but the specification must explain how the inventor intends to achieve the claimed function (see MPEP 2161.01).  In this instance, the Specification fails to disclose the computer and the algorithm and/or necessary steps to conclude that the inventor possessed the claimed subject matter at the time of filing in order to satisfy the written description requirement (see MPEP 2161.01 – citing Vasudevan Software, 782 F.3d 671, 681-683).   
Finally, assuming arguendo, that a person with a doctoral degree would have understood how to gamify the scientific problem, the scope of the invention is not enabled as it would still require undue influence and experimentation to gamify the scientific problem to achieve the result of solving a portion of the scientific problem.  For at least these reasons, the Applicant’s argument is not persuasive and the rejection has been maintained below. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 7-9, 11-12, 15, and 21-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a mental processes such as “generating, game data based on the input relating to the scientific problem, said generating comprising: identifying one or more relevant game scenarios based on the portion of the scientific problem, generating a translation map based on the dataset and the one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data” - mental processes, “translating the game information received from the one or more users into data used to solve a portion of the scientific problem;” - mental processes.  It is noted that each of these may be construed as mental processes as disclosed by the Specification (see Specification, 0055, wherein the transforming step is performed by the researcher, administrator, and software developer) to solve scientific problems by gathering and analyzing information. 
This judicial exception is not integrated into a practical application because it merely invokes a computing device and/or a technological environment to perform the claimed mental processes (see MPEP 2106.05 (f) and (h)). Moreover, the additional elements such as “receiving, input relating to a scientific problem from one or more sources, wherein the input comprises a portion of the scientific problem, a dataset, and one or more game scenarios;”, “providing, by the computing device, via one or more communications, the game data to one or more user computing devices”, and “receiving, by the computing device, via the one or more communication networks, game information from the one or more user computing devices, wherein the game information see MPEP 2106.05(g)).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of “a computing device”, “user computing devices” and “one or more communication networks” when viewed individually or as a whole is analogous to the decision in Alice v. CLS, in which the additional element merely invoke the claimed abstract idea on a general purpose computer and/or provide a particular technological environment in which to practice the abstract idea (see MPEP 2106.05(f) and (h)).  

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 3-4, 6-9, 11-12, 14-15, and 21-41 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession see Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)).  Independent Claims 1 and 9 recite “generating, by the computing device, game data based on the input relating to the scientific problem, said generating comprising: identifying one or more relevant game scenarios based on the portion of the scientific problem, generating a translation map based on the dataset and the one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data;” and “translating, by the computing device, the game information received one or more users into data used to solve a portion of the scientific problem.” which are construed as a desired functional result which have not been adequately described in the Specification such that one of ordinary skill in the art would conclude that the inventor had possession of this claimed subject matter.    In the instant application, the Specification fails to disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the aforementioned claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter (see MPEP 2161.01).  Specifically, a review of the Specification indicates that the limitations “generating, by the computing device, game data based on the input relating to the scientific problem, said generating comprising: identifying one or more relevant game scenarios based on the portion of the scientific problem, generating a translation map based on the dataset and the one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data;” and “translating, by the computing device, the game information received one or more users into data used to solve a portion of the scientific problem” do not have adequate written description.  These limitations are described by only generic statements such as “wherein the computing devices may create 410 a game from the scientific problem and/or the gameplay information” (see 0055), “translating the information that was processed into information see 0058), “the process may repeat with a different game, a different game format, different parameters and/or the like” (see 0060) and “a translation map that provides information for how the game corresponds to the problem to be solved” (see 0055).  These general statements do not describe in sufficient detail how the inventive has achieved the claimed invention as they do not disclose the particular algorithm.  Moreover, an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 – citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06).  Although the Specification provides examples of how a game may be used to help solve a scientific problem it fails to adequately describe: (i) the steps/procedures used to “generate the game data based on the input relating to the scientific problem”, (ii) the steps/procedures used to “generating a translation map based on the dataset and the one or more relevant game scenarios” and (iii) “translating the game information received from the one or more users into data used to solve a portion of the scientific problem”.  Based on the Specification, Applicant has not invented a sufficient number of species to support a claim to the functionally-defined genus nor provided an adequate description of the algorithm to describe how to achieve the desired result.  Accordingly, the Examiner finds that the instant claims are not adequately described to cover the genus (e.g., all ways of performing a method of gamifying a scientific problem) because there are no limitations or boundaries as to how the gamification process is satisfied or how it is to be accomplished (see LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733).  For at least the reasons above, independent Claims 1, 9, and 16 fail to comply with the written description requirement.  Further, dependent claims 3-4, 6-8, 11-12, 14-15, and 19-41 fail to comply with the written description requirement for substantially the same reasons as the claims from which they are dependent upon.


Claims 1, 3, 6-9, 11-12, 14-15, and 21-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, how to make and use the invention without undue experimentation (see MPEP 2164).  Specifically, the Specification does not provide enablement for "generating, by the computing device, game data based on the input relating to the scientific problem, said generating comprising: identifying one or more relevant game scenarios based on the portion of the scientific problem, generating a translation map based on the dataset and the one or more relevant game scenarios, and transforming the dataset, using the translation map, into game data” and “translating, by the computing device, the game information received from one or more users to solve a portion of the scientific problem”.  The Claims have been reviewed under the factors set forth under In re Wands which include: a) breadth of the claims; b) the nature of the invention; c) the state of the prior art; d) level of one of ordinary skill in the art; e) level of predictability in the art; f) amount of direction provided by the inventor; g) the existence of working examples; and h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  These factors have been discussed with respect to the aforementioned limitations above of Claims 1 and 9.
The subject matter of the claimed invention is directed to the concept of gamifying a scientific problem by transforming the scientific problem into an entertainment game.  The Specification nor the claim terms limit the plain and ordinary meaning of "a scientific problem" or "an entertainment game".  The terms “scientific problem” and “an entertainment game”, applying the broadest 
With respect to the state of the prior art, the Specification acknowledges that previous attempts to gamify a scientific problem have resulted in games which are similar to the scientific problem but are not effective for large-scale deployment (see 0003).
Regarding the level of one or ordinary skill in the art, the instant application is classified in A63F 9/24 which is directed towards electronic gaming.  One of ordinary skill in the art is generally one of college education that guides initial development of game scenarios (e.g., game developer) to solve relevant scientific problems (e.g., researcher) with an understanding of scientific methods, common game mechanics, design, and general computing concepts.  
With respect to the level of predictability in the art, the predictability of a scientific problems are subject to vary based upon the breadth of the current human scientific knowledge and is only limited by the restraints of human ingenuity and understanding of the world.  For instance, more recently the scientific community discovered that the Gravitation constant is not a constant number which has far reaching effects as to our understanding of how matter particles behave together.  Similarly, the field of gaming is continually changing and adapting to find new alternatives to increase excitement and amusement for a players.  Both of these conceptualizations of "a scientific problem" and "gamification" and the various embodiments are only limited by creativity and human endeavor which mental processes to transform the scientific problem into a game. 
With respect to the direction provided by the Inventor, the Specification provides 7 examples of types of scientific problem.  The examples are related to specific scientific problems (e.g., number of cells present in a cell culture at a given time – Ex. 1; tracing neurons from images – Ex 2; games to apply to economics, science, marketing; - Ex. 3; docking of macromolecules - Ex. 4; protein folding - Ex. 5; problems involving optimization – Ex. 6, matching to find trademarked icons, images, photographs, videos, and/or the like - Ex. 7).  Moreover, the Specification merely discloses how different game types may be applied to process a specific problem but does not disclose an algorithm to transform the problem into the game or the steps to create the game or how the algorithm to translate and gamify the solution.  Rather the Specification suggests applying a focus group to test and verify results, use of a game in an iterative manner, adding different transformations, and making the game collaborative.  However, these merely state game design considerations but does not describe the specific algorithm utilized to transform the scientific problem and the subsequent game that is created (see 0070-0085
Furthermore, the quantity of experimentation needed to make or use the invention based on the content of the disclosure requires the arduous process of taking any scientific problem, deriving a problem to be solved by the known various types of game mechanics, rewards or otherwise an undisclosed subjective standard of "desired game play.  This is acknowledged by the Specification, which states "a question of whether the gamification scenarios presented in the examples above are statistically valid" because the “problems being solved have no standards with which to measure the results” (see Specification, 0070).  As such, one of ordinary skill in the art would not be aware of the metes and bounds as to the scope of the invention and would not know how to make or use the invention without undue experimentation.  This is further supported by the Specification which states that to resolve the issue the use of "a focus group to test the examples", "use the game in an iterative manner, or by changing the transformations” (e.g., creating a different game), or by collaboration (see 0070) which does not provide the necessary steps and/or algorithm utilized to generate the solution as claimed.   
For at least the reasons as discussed applying the Wands factors above, the Claims have been found to lack enablement without undue experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148.  The examiner can normally be reached on Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715